DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Acknowledged
Applicant’s election of Group I (claims 1-6) in the reply filed on 03/25/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.01(a).
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) were filed on 03/26/2021 and 05/06/2022.  The IDS are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0371576 (A1) or WO 2017/105112 (A1) to Park et al. (“Park”) in view of US 2,906,645 to Carpenter et al. (“Carpenter”).
US 2018/0371576 (A1) will serve as the translation of WO 2017/105112 (A1).  All citations to Park will refer to the US pre-grant publication document.
Regarding claims 1 and 2, Park teaches an annealing separator for an oriented electrical steel sheet.  Title; abstract.  The separator contains a first component including a Mg oxide or a Mg hydroxide and a second component including hydroxides of Ni.  Abstract; para. [0041], [0046].
The ratio of the second component (e.g., Ni hydroxide) to the first component (Mg oxide or Mg hydroxide) falls between 0.05 and 10.5.  Abstract; para. [0052].  In one example, the ratio is 1.2.  Table 1 – Example 1.  This means that the second component may be 120 parts by weight while the first component is 100 parts by weight, which falls within the claimed range.
Park is silent as to the average particle diameter of the Ni hydroxide (the metal hydroxide) component.
Carpenter, directed to the application of annealing separators, teaches an annealing separator containing magnesia (MgO).  Col. 1, lines 16-18; col. 2, lines 6-12.  The particle size of the magnesia is not very critical as long as the finest grades are avoided and can be reasonably fine so as to spread on the steel sheet readily.  Col. 3, lines 49-52.  An example particle size ranges from 5 to 15 microns, with the bulk of the particles not greater than 44 microns in size.  Col. 3, lines 51-65.  
Although these particle sizes are not specific to nickel hydroxide, it would have been obvious to one of ordinary skill in the art to have selected a suitable particle size, such as those ranges disclosed in Carpenter, for the second component of Park in order to ensure that the annealing separator composition spreads easily onto the steel sheet during coating.  Given that magnesia having a particle size of 5-15 microns, the bulk being less than 44 microns, is known to coat steel easily, one of ordinary skill in the art would have been motivated to ensure that each component in Park has the same or similar particle size to benefit from the spreadability demonstrated in Carpenter.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Carpenter, as applied to claim 1 above, and further in view of US 2020/0283863 (A1) or WO 2019/065645 (A1) to Senda et al. (“Senda”).
US 2020/0283863 (A1) will serve as the translation of WO 2019/065645 (A1).  All citations to Senda will refer to the US pre-grant publication document.
Regarding claims 4 and 5, Park teaches that the second component may include two or more kinds of oxides and hydroxides of various metals, including oxides of Al and Ti and hydroxides of Ni (abstract; para. [0041]), but does not specifically teach the amounts of each component.
Senda, directed to grain-oriented electrical steel sheet, discloses an annealing separator mainly composed of MgO and further containing 1-20 mass percent TiO2 in addition to known additives such as hydroxides of Ni.  Para. [0040].  TiO2 promotes forsterite film formation, which improves magnetic properties and appearance.  Para. [0063].  It would have been obvious to one of ordinary skill in the art to have ensure that the second component of Park included TiO2 because of its effect of enhancing magnetic properties.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Carpenter, as applied to claim 1 above, and further in view of US 3,956,030 to Lee et al. (“Lee”).
Regarding claim 6, Park teaches coating and drying the annealing separator (para. [0098]), which implies the separator contains liquid (solvent), but is silent regarding the amount of such liquid.
Lee, directed to coatings for ferrous substrates such as separator coatings for sheet materials, teaches that coating compositions may be in the form of a slurry.  Title; col. 2, lines 34-42; col. 8, lines 33-35.  When the coating is in the form of a slurry, the solids (here, boron, magnesia-silica complex-MgO combination) in the slurry are not critical and may vary from about 1 to about 50% by weight of the slurry.  Col. 8, lines 67-68; col. 9, lines 1-4.  This means the solvent component would be balance, i.e., 50-99% by weight, of the slurry, which overlaps the claimed range.  
It would have been obvious to one of ordinary skill in the art to have added a sufficient amount of solvent to the annealing separator composition of Park, such as 50-99% by weight, in order to facilitate the creation of a coating of desired thickness on the steel sheet.  Additionally, since coating thickness can be controlled by the concentration of solids in the slurry as well as viscosity of the slurry, one of ordinary skill in the art would have been motivated to have selected a sub-range of solvent to achieve desired particle coverage on the steel sheet.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record do not teach or suggest an annealing separator containing 100 parts by weight magnesium oxide and/or magnesium hydroxide and 30-250 parts by weight of a metal hydroxide, the metal hydroxide including both 30-150 parts by weight nickel hydroxide and 30-150 parts by weight cobalt hydroxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 14, 2022